               Case 2:20-cr-00033-JCC Document 71 Filed 07/16/20 Page 1 of 1



                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR20-0033-JCC
10                           Plaintiff,                 MINUTE ORDER
11            v.

12    ATAKILTE BERHANE,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s second unopposed motion to continue
18   the pretrial motions deadline (Dkt. No. 70). Having thoroughly considered the motion and the
19   relevant record and finding good cause, the Court hereby GRANTS the motion. Pretrial motions
20   must be filed no later than July 22, 2020.
21          DATED this 16th day of July 2020.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     CR20-0033-JCC
     PAGE - 1
